Citation Nr: 9930932	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant's award of parental dependency and 
indemnity compensation was properly reduced effective in 
August 1995 based on the receipt of Social Security benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 until his 
death in December 1981.  In July 1982 the appellant was 
awarded dependency and indemnity compensation as sole 
surviving parent of the appellant effective in December 1981.  
In June 1997 the Department of Veterans Affairs (VA) Regional 
Office, Buffalo, New York, reduced the award to $5 monthly 
effective January 1, 1996, based on the receipt of Social 
Security benefits by the appellant.  In July 1997, the 
regional office changed the effective date of the reduction 
to August 1, 1995 due to the receipt of Social Security 
benefits by the appellant starting in July 1995.  The 
appellant appealed from those decisions.  

The retroactive award actions noted above resulted in the 
creation of an overpayment of some $8,500 being charged to 
the appellant.  He applied for a waiver of the overpayment.  
A waiver was denied in March 1998 and the appellant was 
informed.  He did not initiate appellate action from that 
denial and it is not a matter which is before the Board for 
appellate consideration. 

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  In July 1982 the appellant was awarded dependency and 
indemnity compensation as sole surviving parent of the 
deceased veteran effective in December 1981.  

3.  In April 1997 the appellant advised the regional office 
that he had received Social Security benefits in 1996 and 
1997.  

4.  The appellant was initially awarded Social Security 
benefits of $549 per month in July 1995, and he has been 
receiving at least that amount ever since. 

5.  In July 1997 the appellant's award of dependency and 
indemnity compensation was reduced to $5 per month effective 
August 1, 1995. 


CONCLUSION OF LAW

Due to the receipt of Social Security benefits the 
appellant's award of parental dependency and indemnity 
compensation was properly reduced to $5 per month effective 
in August 1995.  38 U.S.C.A. §§ 5107, 5112 ((West 1991); 
38 C.F.R. §§ 3.325, 3.251, 3.260, 3.262, 3.500 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

Dependency and indemnity compensation is paid to a dependent 
parent of a veteran on the basis of a formula in which income 
is the determining factor.  In no case may the amount of 
dependency and indemnity compensation be less than $5 
monthly.  38 U.S.C.A. § 1315.  

In determining income for purposes of dependency and 
indemnity compensation for a dependent parent, all payments 
of any kind from any source shall be included unless 
specifically excluded.  Income will be counted for the 
calendar year in which it is received.  38 U.S.C.A. 
§ 1315(f); 38 C.F.R. § 3.251.  

10 percent of the amount of payment to an individual under 
public or private retirement, annuity, endowment, or similar 
plans or programs is excluded; the remaining 90 percent is 
counted as income as received.  38 U.S.C.A. § 1315(f)(1)(g).  

Where reduction or discontinuance of a running award of 
dependency and indemnity compensation is required because of 
an increase in income, the reduction or discontinuance shall 
be made effective the end of the month in which the increase 
occurred.  38 C.F.R.§  3.660.

The effective date of reduction or discontinuance of 
compensation, dependency and indemnity compensation or 
pension by reason of an erroneous award based on an act of 
commission or omission by the beneficiary or with the 
beneficiary's knowledge shall be the effective date of the 
award.  The effective date of such reduction or 
discontinuance by reason of an erroneous award based solely 
on administrative error or error in judgment shall be the 
date of last payment.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.  

In this case, the record reflects that the appellant had been 
in receipt of parents' dependency and indemnity compensation 
for many years.  His awards had recently been based on his 
report that his only income consisted of a small amount of 
interest.  However, in April 1997 the appellant advised the 
regional office that he was in receipt of Social Security 
benefits.  The regional office later received information 
that the appellant had initially begun receiving Social 
Security benefits of $549 per month in July 1995.  Effective 
in January 1996 his monthly Social Security was $563 and 
effective in January 1997 the monthly Social Security was 
$679.  Accordingly, in July 1997 the regional office reduced 
the appellant's award of parents' dependency and indemnity 
compensation to $5 per month effective August 1, 1995.  That 
sum was payable commencing at that time if the parents' 
income was in excess of $5,500 per year.  Effective in 
December 1995 $5 per month was payable if the parents' income 
was $5,625 per year or more and effective in December 1996 
the sum of $5 was payable if the parents' income was $5,775 
per year more.  Thus, based on the appellant's income from 
Social Security beginning in July 1995, he was not entitled 
to an amount greater than $5 per month effective in August 
1995.  

The appellant has maintained that shortly after he began 
receiving Social Security benefits in July 1995 he went to 
the regional office with a copy of his Social Security 
Administration award letter and that a copy of the award 
letter was made by personnel at the regional office.  He was 
accordingly under the impression that no further action on 
his part was required.  The appellant has asserted that the 
failure of the VA to take prompt action to adjust his award 
of parents' dependency and indemnity compensation was due to 
clear and unmistakable error and that his award should have 
been adjusted the date of last payment in accordance with the 
provisions of 38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.  
However, the earliest document of record in the claims file 
reflecting notice of the appellant's receipt of Social 
Security benefits is the April 1997 report submitted by the 
appellant referred to previously.  There is no independent, 
objective evidence which would corroborate the appellant's 
assertion that he initially notified the VA regional office 
of his receipt of Social Security benefits in about July 
1995.  The RO hearing officer has noted that the appellant's 
testimony of how and when he reported that award is factually 
inconsistent with the procedures which were in place at that 
time.  The Board is not privy to those procedures, but would 
note that the existing record shows several communications 
from the appellant in 1994 and 1995 which are inconsistent 
with his testimony.  Even if the veteran had reported his 
award in a timely manner, he had previously been informed on 
numerous occasions that his award was dependent on his income 
from all sources, including social security. When his award 
did not change, he would have been at fault for continuing to 
accept an incorrect amount.  Thus, the incorrect continuation 
of his award would not have been due to sole VA error.  Be 
that as it may, under the facts which are of record, that 
record does not establish that there was any error on the 
part of the VA and the retroactive reduction in the 
appellant's award of dependency and indemnity compensation 
effective August 1, 1995 was proper.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the appellant at 
the November 1997 hearing on appeal; however, the Board does 
not find the evidence to be so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107. 


ORDER

The appellant's award of parents' dependency and indemnity 
compensation was properly reduced to $5 monthly effective in 
August 1995.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



